DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-09-18 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
The identified claim limitation(s) is/are: 
Claim(s) 1
	an analysis element configured to establish transaction metadata
		generic holder: an analysis element
		functional language:  configured to establish transaction metadata...



35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Ali_861 (US20160380861)
Claim(s) 1, 11
Ali_861 teaches
a first circuit configured to  
monitor first packets among traffic carried by one or more first directional lanes of a communication link established between a host and one or more endpoint devices and  Monitoring system collect, correlate and/or analyze media and signaling data packets between end nodes. The communication session between the end points can include one or more links. For example, see FIG 1 where monitoring system monitors each subpath 104 between the end points (102a, 102b) and intermediate nodes (101a, 101b). <FIG(s). 1; para. 0022-0025, 0028-0029>.
determine header information for the first packets; Different fields in the header of request and response messages may enable network monitoring system to correlate the corresponding transactions and calls while reducing or minimizing the number of operations required to performs such correlations. Accordingly in a request/response transaction, monitoring device would determine said fields in the header. <FIG(s). 5; para. 0049>.
	a second circuit configured to detect second packets among traffic carried by one or more second directional lanes of the communication link based at least in part on the header information determined for the first packets; and Different fields in the header of request and response messages may enable network monitoring system to correlate the corresponding transactions and calls while reducing or minimizing the number of operations required to performs such correlations. Accordingly in a request/response transaction, monitoring device use the fields to map the requests with responses. <FIG(s). 5; para. 0049>.
	an analysis element configured to establish transaction metadata comprising properties of transactions on the communication link based at least on correlations among the first packets and the second packets. The system generates transaction, session and/or flow metadata based on the monitored relationships between the packets. The relationships include determining packets associated with a particular communication session between the end points. Each session comprises at least one “flow,” a request-response message pair forming a transaction between and endpoint and node or between nodes (e.g., a request send by an endpoint and in response a reply sent by the receiving endpoint). Accordingly, the system determines a correlation between two packs by categorizing them into a particular flow (e.g., FIG. 6 shows eight PDUs identified as relating to four flows within the two sessions). Metadata to describe the state of the network is generated based on the flow/session associations <FIG(s). 1, 4, 5, 6, 7A; para. 0052-0058>.
With regards to apparatus claim 11, Ali_861 teaches a processor for executing program instructions stored on a memory for carrying out the embodiments <FIG(s). 12>

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 2, 6, 8, 10, 12, 16, 18 and 3-5, 7, 9, 13-15, 17
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 2, 12 and 3-5, 13-15
Closest art Koufaty US20080162865 teaches BDF in a transaction header of a packet but does not teach an analysis element configured to determine endpoint addresses associated with transactions based at least on the correlations among the first packets and the second packets and to establish the transaction metadata comprising transaction tags.
Claims 6, 16 and 7, 17 
Closest art Smith - US20050216638 teaches a header-type field for a bus-type transaction that is stored in correspondence with the bus-type transaction but does not teach determine at least transaction types for the transactions based at least in part on further information detected for the second packets and that each of the transaction type must comprise at least one among a memory transaction, an input/output transaction, a configuration transaction, and an interrupt transaction. Further, Smith does not teach “based on the transaction types indicating configuration transactions, establish at least a partially replicated configuration space indicating capabilities of the one or more endpoint device based on one or more configuration transactions detected using the correlations among the first packets and the second packet”
Closest art Castro - US20080046627 teaches a first header H0 that may specify the type of transaction (e.g., memory read) and ta second header H1 that may specify the corresponding size of the read (e.g., 8, 16, or 32 bit) but does not teach “based on the transaction types indicating configuration transactions, establish at least a partially replicated configuration space indicating capabilities of the one or more endpoint device based on one or more configuration transactions detected using the correlations among the first packets and the second packet.”
Claims 8 and 9
Closest art Ali_861 (US20160380861) discussed limitations of the independent claims 1 and 11 as discussed in the rejections herein, however Ali_861 does not disclose the use of an analog splitter circuity for FGPA as required by claim 8.
Claims 10 and 18 
Closest art Ali_861 (US20160380861) discussed limitations of the independent claims 1 and 11 as discussed in the rejections herein, however Ali_861’s scope of endeavors within the scale and realm of network nodes such that the claimed “communication link” are between two, distinct network nodes. Claims 10, 18 further now the claimed “communication link” to a PCIe link, which is a link that is generally understood to be between two components within a single device which is a different endeavor of embodiments communications between two distinct devices. While the limitations of claim 10 and 18 are known in the art (for example, see art below) it would not be obvious to combine said art with the endeavors of Ali_861 because communications links across a network between two distinct, different devices requires different technical considerations and scale than a communication link between components of an internal system (i.e. a bus link) within a single device.
SCHUETTE US11086813 teaches a PCIe endpoint (e.g., NVMe drive) connected to a PCI root complex.
THOMPSON US10860511 teaches a PCIe root complex that interconnects one or more NVMe data-storage devices for establishing a communication link.

Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 19, 20
Independent claim 19 recites similar limitations as those in claim 2, 12 and therefore are allowable for the same reasons given above for claims 2, 12.

Relevant Cited References
US20040039728
US20170223030
US20080162865
US20050216638
US20080046627
US11086813
US10860511

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415